Citation Nr: 0617439	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-08 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In June 2005, the veteran testified at 
a Travel Board hearing before the undersigned.  


FINDING OF FACT

The veteran currently has Level I hearing in his left ear and 
Level I hearing in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

In rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for the applicable 
rating code.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This was accomplished in the statement of the 
case, which is sufficient under Dingess/Hartman.  The VCAA 
notice also must include information regarding the effective 
date that may be assigned.  In this case, the claim is being 
denied, so that matter is moot with no prejudicial error.  

Generally, VA otherwise has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  In this case, the 
claimant was provided notice by letters dated in June 2002 
and December 2004.  These letter notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this 
correspondence by: (1) informing the claimant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the claimant about the 
information and evidence the VA would seek to provide; 
(3) informing the claimant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran inform the RO of any information or evidence the 
claimant wanted the RO to obtain and requesting that the 
claimant provide copies of any private treatment records in 
the claimant's possession that pertained to the claim.

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
Further, the Board observes that neither the claimant nor his 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has made efforts to develop the record.  VA and 
private medical records have been obtained..  The veteran has 
been examined.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  The veteran has stated that he has 
no further evidence and the Board finds there is sufficient 
evidence of record to decide the claim, as will be discussed.  
See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it may appropriately proceed 
to the merits of the appeal, as specific notice as to what 
evidence the veteran could or should obtain has been 
provided.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the applicable 
procedural requirements have been satisfied.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
The schedule provides a table (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Testing for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).  

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  (Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.)

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In May 2002, the veteran's claim for a compensable rating was 
received.  In correspondence of record and at his Travel 
Board hearing, the veteran has contended that his hearing 
loss, particularly in the right ear for which VA has 
authorized a hearing aide, is more severe than represented by 
the current non-compensable (0 percent) rating.  He indicated 
that he was not properly rated and has difficulty hearing.  
In support of his claim, he has also submitted lay statements 
from his wife and step-son who stated that the veteran has 
difficulty hearing.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent and neither are those of his family members, at 
least as to the measurable level of hearing loss that must be 
provided by the appropriate testing for VA rating purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other 
words, even though the veteran is competent to report that he 
has difficulty hearing and his family members are competent 
to state that they have observed such difficulty, they are 
not competent to state the level of hearing loss at the 
specific decibel levels required for evaluation under the VA 
Rating Schedule.

The veteran underwent a private audiological examination by 
Group Health Cooperative in November 2001, which showed that 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
20
35
LEFT

10
10
35
70

There was speech recognition of 100 percent in the right ear 
and 100 percent in the left ear.  The puretone threshold 
average in the right ear was 26.25.  The puretone threshold 
average in the left ear was 31.25.  

In December 2001, it was noted that the veteran had bilateral 
sensorineural hearing loss that was somewhat worse in the 
right ear than the left ear, with some conductive gaps at 
1000 and 3000 cycles in the right ear.  

The veteran was afforded a VA audiological examination in 
July 2002, which showed puretone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
35
35
LEFT

10
15
70
70

There was speech recognition of 100 percent in the right ear 
and 100 percent in the left ear.  The puretone threshold 
average in the right ear was 30.  The puretone threshold 
average in the left ear was 41.25.  The VA examiner indicated 
that the veteran had a mild high frequency hearing loss in 
the right ear and a mild to severe high frequency 
sensorineural hearing loss in the left ear.  

In January 2005, the veteran was afforded another VA 
audiological examination, which showed that puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
40
35
LEFT

15
15
25
80

There was speech recognition of 94 percent in the right ear 
and 94 percent in the left ear.  The puretone threshold 
average in the right ear was 37.50.  The puretone threshold 
average in the left ear was 33.75.

The VA examiner indicated that the veteran had a mild 
sensorineural hearing loss in the right ear and a mild to 
severe high frequency sensorineural hearing loss in the left 
ear.  Thereafter, it was noted that the veteran was a good 
candidate for a hearing aid for the right ear, but not for 
the left ear.  He was provided a hearing aid for his right 
ear.  

Another audiological examination by Group Health Cooperative 
in May 2005 showed that puretone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
45
45
LEFT

15
15
25
85

There was speech recognition of 96 percent in both ears.  The 
puretone threshold average in the right ear was 40.  The 
puretone threshold average in the left ear was 35.  It was 
noted that the veteran had measurable hearing loss in both 
ears.  There was normal hearing in the left ear through 3 
kilohertz with profound sensorineural hearing loss about 4 to 
8 kilohertz.  There was mild to moderate essentially flat 
primarily conductive hearing loss for the right ear at up to 
2 kilohertz with gradual sensorineural hearing loss above 
that frequency.  

Under the rating criteria, the November 2001 examination 
results constitute Level I hearing on the left and Level I 
hearing on the right.  When combined, the result is a non-
compensable or 0 percent disability evaluation.  The same 
result is warranted when the subsequently reported VA and 
private testing is considered.  The July 2002, January and 
May 2005 examinations result in Level I hearing on the left 
and Level I hearing on the right, for which a noncompensable 
rating is for assignment.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.  

The veteran served in combat and the Board readily 
appreciates his service.  His allegations of hearing loss 
difficulties in service are credible and have been recognized 
as the cause of his service-connected hearing loss.  The 
veteran is also service connected for tinnitus and that 
disability has been compensated at the 10 percent rate.  
However, the objective evidence does not support a 
compensable schedular evaluation based on the current level 
of impairment for hearing loss, and actually shows greater 
impairment in the left ear rather than the right, at least at 
higher frequencies.  In any event, the Board is bound in its 
decision by application of the rating schedule to the 
reported test results.  The preponderance of the evidence is 
against the claim for a compensable evaluation for the 
veteran's hearing loss disability.  Thus, the benefit sought 
on appeal must be denied.  The veteran may, of course, apply 
to the RO at any time to reopen his claim for compensation 
for the service-connected hearing loss. 


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


